UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of earliest event reported: May 8, 2012 AMR CORPORATION_ (Exact name of registrant as specified in its charter) Delaware1-840075-1825172_ (State of Incorporation) ( Commission File Number)(IRS Employer Identification No.) 4333 Amon Carter Blvd.Fort Worth, Texas76155 (Address of principal executive offices)(Zip Code) (817) 963-1234_ (Registrant's telephone number) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events AMR Corporation issued a press release on May 8, 2012 reporting April revenue and traffic results. The press release is attached as Exhibit 99.1. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMR CORPORATION /s/ Kenneth W. Wimberly Kenneth W. Wimberly Corporate Secretary Dated:May 8, 2012 EXHIBIT INDEX Exhibit Description Press Release Press Release CONTACT:Sean Collins Media Relations Fort Worth, Texas 817-967-1577 mediarelations@aa.com FOR RELEASE: Tuesday, May 8, 2012 AMR REPORTS APRIL 2 FORT WORTH, Texas – AMR Corporation, the parent company of American Airlines Inc., today reported April 2012 consolidated revenue and traffic results for its principal subsidiary, American Airlines, Inc. and its wholly-owned subsidiary, AMR Eagle Holding Corporation. April’s consolidated passenger revenue per available seat mile (PRASM) increased an estimated 11.6 percent compared to the prior year period, driven by high load factors and a strong yield environment. The Company reported an April consolidated load factor of 82.9 percent, an increase of 2.5 points versus the same period last year. Consolidated traffic and capacity were lower by 0.2 percent and 3.2 percent year-over-year, respectively. International traffic increased 1.8 percent relative to last year, on 2.8 percent lower capacity, resulting in an international load factor of 81.7 percent, an increase of 3.7 points versus April of last year. Domestic load factor was 84.8 percent, an increase of 1.6 points year-over-year. Domestic capacity and traffic were 4.1 percent and 2.2 percent lower year-over-year, respectively. The Company’s Results Are Detailed Below: AMR PRELIMINARY RESULTS SUMMARY April 2012 consolidated year-over-year PRASM change11.6% April 2011 consolidated PRASM (cents/asm)11.76 April 2012 consolidated fuel price including effective hedges & taxes (dollars/gallon)$3.40 AMR TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES APRIL Year-to-Date Change Change REVENUE PASSENGER MILES (000) Domestic % % International Atlantic Latin America Pacific Mainline Regional Consolidated AVAILABLE SEAT MILES (000) Domestic % % International Atlantic Latin America Pacific Mainline Regional Consolidated LOAD FACTOR Domestic Pts Pts International Atlantic Latin America Pacific Mainline Regional Consolidated PASSENGERS BOARDED Mainline % % Regional Consolidated SYSTEM CARGO TON MILES (000) Total % % Note:Regional data is inclusive of American Eagle®, Executive Airlines®, and AmericanConnection®. Cautionary Statement Regarding Forward-Looking Statements and Information This news release could be viewed as containing forward-looking statements or information. Actual results may differ materially from the results suggested by the statements and information contained herein for a number of reasons, including, but not limited to, the impact of the bankruptcy filings of the Company and certain of its U.S. subsidiaries, the Company’s ability to refinance, extend or repay its near and intermediate term debt, the Company’s substantial level of indebtedness and related interest rates, the potential impact of volatile and rising fuel prices, impairments and restructuring charges. The Company cannot predict what the ultimate value of any of its or its subsidiaries’ securities may be and it remains too early in the Chapter 11 cases to determine whether holders of any such securities will receive any distribution in the Chapter 11 reorganization. The Company anticipates that its common stock will have minimal or no value on its emergence from Chapter 11. Readers are referred to the documents filed by the Company with the Securities and Exchange Commission, including the Company’s Form 10-K for the period ended December 31, 2011, which further identify the important risk factors that could cause actual results to differ materially from the forward-looking statements in this news release. The Company disclaims any obligation to update any forward-looking statement or information. About American Airlines American Airlines, American Eagle and the AmericanConnection® carrier serve 260 airports in more than 50 countries and territories with, on average, more than 3,500 daily flights. The combined network fleet numbers more than 900 aircraft. American's award-winning website, AA.com®, provides users with easy access to check and book fares, plus personalized news, information and travel offers. American Airlines is a founding member of the oneworld® alliance, which brings together some of the best and biggest names in the airline business, enabling them to offer their customers more services and benefits than any airline can provide on its own. Together, its members and members-elect serve more than 900 destinations with more than 9,000 daily flights to 150 countries and territories. American Airlines, Inc. and American Eagle Airlines, Inc. are subsidiaries of AMR Corporation. AmericanAirlines, American Eagle, AmericanConnection, AA.com, and AAdvantage are trademarks of American Airlines, Inc. AMR Corporation common stock trades under the symbol “AAMRQ” on the OTCQB marketplace, operated by OTC Markets Group. ### Current AMR Corp. news releases can be accessed at http://www.aa.com
